      Case: 1:19-cv-02103-SO Doc #: 64 Filed: 02/23/21 1 of 5. PageID #: 690




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRYAN ANTHONY REO,                            │ Case No. 1:19-cv-02103-SO
                                              │
              Plaintiff,                      │ Hon. Solomon Oliver, Jr.
                                              │
       v.                                     │
                                              │
MARTIN LINDSTEDT,                             │
                                              │
              Defendant.                      │
                                              │

REO LAW, LLC                              MARTIN LINDSTEDT
Bryan Anthony Reo (#0097470)              338 Rabbit Track Road
P.O. Box 5100                             Granby, MO 64844
Mentor, OH 44061                          (T): (417) 472-6901
(T): (440) 313-5893                       (E): pastorlindstedt@gmail.com
(E): reo@reolaw.org                       Pro se Defendant
Pro se Plaintiff


    PLAINTIFF BRYAN ANTHONY REO’S REPLY BRIEF IN SUPPORT OF
  PLAINTIFF’S VERIFIED MOTION FOR ORDER COMPELLING DEFENDANT
 MARTIN LINDSTEDT TO SHOW CAUSE AS TO WHY HE SHOULD NOT BE HELD
               IN INDIRECT CIVIL CONTEMPT OF COURT


       NOW COMES Bryan Anthony Reo (“Plaintiff”), pro se, and hereby propounds upon

Martin Lindstedt (“Defendant”) and this Honorable Court Plaintiff Bryan Anthony Reo’s Reply

Brief in Support of Plaintiff’s Verified For Order Compelling Defendant Martin Lindstedt To

Show Cause As To Why He Should Not Be Held In Indirect Civil Contempt Of Court:



       It is abundantly clear that Defendant received and understood the Court’s order issued

September 28, 2020 requiring him to remove certain content and refrain from publishing any
      Case: 1:19-cv-02103-SO Doc #: 64 Filed: 02/23/21 2 of 5. PageID #: 691




substantially similar statements. Defendant has elected to disregard and disobey the Court’s order.

He is quite clearly in contempt.



       The Court has noted that civil contempt sanctions are remedial in nature, citing Hopper v.

Plummer, 887 F.3d 744, 752–53 (6th Cir. 2018). A remedial sanction is one that compensate for

injury, damage or costs resulting from a past or continuing contempt of court. In the present

situation there is a past and continuing/ongoing contempt of court, it is especially flagrant and

blatant, and the Defendant is well-aware of the Court’s September 28, 2020 order and his

obligations thereunder. More than 150 days have elapsed since the issuance of the injunction. Each

of those days of non-compliance represents a day whereby Defendant was able to continue to

damage Plaintiff on an ongoing basis.



       In light of the Court’s declination to entertain the idea of jailing Defendant or defaulting

him as a sanction [which would be contrary to remedial measures], and bearing in mind that the

injunction was generously granted by this Court to prevent ongoing and future damage to

Plaintiff’s reputation, it would seem most appropriate that Defendant, due to his flagrant non-

compliance, be sanctioned some reasonable amount of money. The sanction would presumably

[and ideally] be for every day of non-compliance [retroactive to September 28, 2020], payable to

Plaintiff, for the damage his non-compliance has caused, is causing, and will cause, Plaintiff’s

reputation. Plaintiff respectfully requests that the Court, when deciding an amount, bear in mind

that Plaintiff is a licensed attorney in both Ohio and Michigan and that Defendant shows no signs

of being willing to stop despite being clearly aware of this Court’s unambiguous order from

September 28, 2020.



                                                2
      Case: 1:19-cv-02103-SO Doc #: 64 Filed: 02/23/21 3 of 5. PageID #: 692




       The amount chosen must be sufficient to reasonably compensate Plaintiff for reputational

damage and to procure Defendant’s compliance with this Court Order. Plaintiff respectfully

requests $1,000.00 [one thousand dollars] per day, for every day of non-compliance, beginning

from September, 28, 2020, and continuing until such time that Defendant provides this Court with

proof of his compliance with the Order issued by this Court on September 28, 2020.



                                                Respectfully submitted,

                                                REO LAW, LLC


                                                /s/ Bryan Anthony Reo
                                                Bryan Anthony Reo (#0097470)
                                                P.O. Box 5100
                                                Mentor, OH 44061
                                                (T): (440) 313-5893
                                                (E): reo@reolaw.org
                                                Pro se Plaintiff

Dated: February 23, 2021




                                               3
      Case: 1:19-cv-02103-SO Doc #: 64 Filed: 02/23/21 4 of 5. PageID #: 693




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRYAN ANTHONY REO,                              │ Case No. 1:19-cv-02103-SO
                                                │
              Plaintiff,                        │ Hon. Solomon Oliver, Jr.
                                                │
       v.                                       │
                                                │
MARTIN LINDSTEDT,                               │
                                                │
              Defendant.                        │
                                                │

REO LAW, LLC                                MARTIN LINDSTEDT
Bryan Anthony Reo (#0097470)                338 Rabbit Track Road
P.O. Box 5100                               Granby, MO 64844
Mentor, OH 44061                            (T): (417) 472-6901
(T): (440) 313-5893                         (E): pastorlindstedt@gmail.com
(E): reo@reolaw.org                         Pro se Defendant
Pro se Plaintiff


                                CERTIFICATE OF SERVICE


       I, Bryan Anthony Reo, affirm that I am a party to the above-captioned civil action, and on

February 23, 2021, I served a true and accurate copy of Plaintiff Bryan Anthony Reo’s Reply Brief

in Support of Plaintiff’s Verified Motion For Order Compelling Defendant Martin Lindstedt To

Show Cause As To Why He Should Not Be Held In Indirect Civil Contempt Of Court and this

Certificate of Service upon Martin Lindstedt, 338 Rabbit Track Road, Granby, MO 64844, by

placing the same in a First Class postage-prepaid, properly addressed, and sealed envelope and in

the United States Mail located in City of Mentor, Lake County, State of Ohio.
      Case: 1:19-cv-02103-SO Doc #: 64 Filed: 02/23/21 5 of 5. PageID #: 694




                                         /s/ Bryan Anthony Reo
                                         Bryan Anthony Reo (#0097470)
                                         P.O. Box 5100
                                         Mentor, OH 44061
                                         (T): (440) 313-5893
                                         (E): reo@reolaw.org
                                         Pro se Plaintiff

Dated: February 23, 2021




                                        2
